                   Case 20-10343-LSS          Doc 6168      Filed 09/07/21      Page 1 of 1


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re
                                                           Chapter 11
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,                                     Case No. 20-10343 (LSS)

                            Debtors.                       Jointly Administered


                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the admission pro hac
vice of Evan M. Smola of Hurley McKenna & Mertz, P.C. to represent certain tort claimants in the above-
captioned chapter 11 bankruptcy cases and any related adversary proceedings.

                                               /s/ Sally E. Veghte
                                               Sally E. Veghte (DE Bar No. 4762)
                                               KLEHR HARRISON HARVEY BRANZBURG LLP
                                               919 N. Market Street, Suite 1000
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 426-1189
                                               Email: sveghte@klehr.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the State of Illinois and submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I
also certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for District
Court Fund revised August 31, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.
                                                  /s/ Evan M. Smola
                                                 Evan M. Smola, Esquire
                                                 Hurley McKenna & Mertz, P.C.
                                                 20 S. Clark Street, Suite 2250
                                                 Chicago, Illinois 60603
                                                 Telephone: (312) 553-4900
                                                 Email: ESmola@Hurley-Law.com


                                         ORDER GRANTING MOTION

       IT IS HEREBY ORDERED THAT counsel’s motion for admission pro hac vice is granted.




            Dated: September 7th, 2021                     LAURIE SELBER SILVERSTEIN
            Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
